PER CURIAM.
Linell Feagin seeks review of an order that denied his request to file a belated motion for postconviction relief. We reverse and remand as Feagin’s request is legally sufficient. On remand, the trial court shall conduct an evidentiary hearing to determine whether Feagin retained counsel to timely file a rule 3.850 motion, and whether counsel failed to timely file such a motion. See Moss v. State, 881 So.2d 698 (Fla. 4th DCA 2004); Quigley v. State, 848 So.2d 382 (Fla. 4th DCA), rev. denied, 861 So.2d 431 (Fla.2003).
KLEIN, HAZOURI and MAY, JJ., concur.